NOTICE OF NON-RESPONSIVE AMENDMENT
This is a notice of non-responsive amendment addressing applicant’s response 27 September 2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 and 23-32 are pending.
Claims 1-7 are withdrawn from consideration.
Claims 8-11 and 23-32 are considered
Claims 12-22 are cancelled.

Response to Amendment
The reply filed on 27 September 2021, is not fully responsive to the prior Office action because of the following omission(s) or matter(s): the amendments made to the claims provided 27 September 2021, are not consistent with patent practice.  See MPEP 714 and 37 CFR 1.121.  Amendments made in previous submissions should not be included in subsequent submissions.  For example, in claim 8 line 1, in the submission dated 18 November 2019, applicant indicates “(such as a building, room, closet or enclosure)” as deleted by strikethrough.  This is proper.  This same deletion, however is also indicated in claim 8, line 1 of the submission dated 27 September 2021.  This is improper.  As this language has been previously indicated as deleted, it should not be included in 

See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 





/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649